NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


 STATE OF ARIZONA ex rel. WILLIAM G. MONTGOMERY, Maricopa
                 County Attorney, Petitioner,

                                          v.

 THE HONORABLE ROSA MROZ, Judge of the SUPERIOR COURT OF
   THE STATE OF ARIZONA, in and for the County of MARICOPA,
                      Respondent Judge,

              ARMANDO SALDATE, DEBRA JEAN MILKE,
                      Real Parties in Interest.


                               No. 1 CA-SA14-0028
                                FILED 4-17-2014


 Petition for Special Action from the Superior Court in Maricopa County
                           No. CR1989-012631 A
                     The Honorable Rosa Mroz, Judge

            JURISDICTION ACCEPTED; RELIEF GRANTED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Petitioner
Law Office of Treasure VanDreumel, PLC, Phoenix
By Treasure VanDreumel
Counsel for Real Party in Interest Saldate

Kimerer & Derrick, P.C., Phoenix
By Michael Kimerer
And
Jones, Skelton & Hochuli, Phoenix
Lori L. Voepel
Counsel for Real Party in Interest Milke




                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Patricia K. Norris joined.


T H O M P S O N, Judge:

¶1            This special action came on regularly for conference on the
9 th day of April, 2014, before Presiding Judge Peter B. Swann, and Judges

Jon W. Thompson and Patricia K. Norris.

¶2             Special action jurisdiction is available when there is no other
equally plain, speedy or adequate remedy by appeal. Ariz. R. Spec. Act.
1(a). Special action jurisdiction is appropriately invoked when there is an
issue of state-wide importance. See State v. Bernini, 230 Ariz. 223, 225, ¶ 5,
282 P.3d 424, 426 (App. 2012), citing State ex rel. Romley v. Martin, 203 Ariz.
46, ¶ 4, 49 P.3d 1142, 1143 (App. 2002). Special action jurisdiction is
appropriate in cases involving confidential and privileged matters.
Cervantes v. Cates, 206 Ariz. 179, 181, ¶ 8, 76 P.3d 449, 452 (App. 2003);
Blazek v. Superior Court, 177 Ariz. 535, 536, 869 P.2d 509, 510 (App. 1994).
For these reasons, we accept special action jurisdiction.

¶3           Real party in interest Armando Saldate was noticed as a
witness in an upcoming criminal re-trial in which Debra Jean Milke is the
defendant.     Saldate seeks to invoke a Fifth Amendment privilege,
refusing to answer questions in this case. After considering factual
submissions, record material, and briefing submitted by Petitioner State of
Arizona, Saldate, and Milke, the superior court ruled that Saldate could
make a blanket invocation of the privilege. The State challenges that
                                           2
                     State v. Hon. Mroz/Saldate/Milke
                            Decision of the Court

ruling in this special action and, further, argues that on the existing
record, Saldate has not shown he is entitled to invoke the privilege.

¶4             A legitimate claim of Fifth Amendment privilege must
establish that the witness has a real and appreciable risk of prosecution
under the “ordinary operation of law in the ordinary course of things”
and not an imaginary or extraordinary “barely possible contingency.”
Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 190 (2004); United States v.
Apfelbaum, 445 U.S. 115, 128 (1980) (the witness justifiably claims the
privilege if he is “confronted by substantial and ‘real’, and not merely
trifling or imaginary, hazards of incrimination”) (citation omitted); State v.
Rosas-Hernandez, 202 Ariz. 212, 216, ¶ 11, 42 P.3d 1177, 1181 (App. 2002).
(to invoke privilege, witness “must demonstrate a reasonable ground to
apprehend danger from being compelled to testify”). The privilege
extends beyond obvious admissions of guilt and encompasses statements
that may tend to incriminate by furnishing one link in a chain of evidence
required to convict. Flagler v. Derickson, 134 Ariz. 229, 231, 655 P.2d 349,
351 (1982). To assess a claim of privilege, the trial court must consider all
of the attendant circumstances. Id. at 232, 655 P.2d at 352.

¶5             Relying on an August 30, 2013, letter from the United States
Attorney for the District of Arizona and a December 6, 2013, letter from
the U.S. Department of Justice the State argues that Saldate had no real
and appreciable risk of prosecution for committing civil rights violations.
The superior court closely reviewed these letters, outlined various
ambiguities and uncertainties in them, and essentially concluded they did
not negate a real and appreciable risk of prosecution. We agree the letters
do not conclusively negate a real and appreciable risk of prosecution,
though they lend weight to the State’s position. Although the State argues
the letters demonstrate the applicable statute of limitations had run with
respect to the cases and incidents discussed by the Ninth Circuit in its
decision, see Milke v. Ryan, 711 F.3d 998 (9th Cir. 2013), possible conspiracy
claims under federal law may not be time barred. For example, see Culp v.
United States, 130 F.2d 93 (8th Cir. 1942); 18 U.S.C. § 371; 18 U.S.C. § 242.

¶6            Nevertheless, based on a review of the record before us,
Saldate has not shown a real and appreciable risk of prosecution for such
claims. Saldate has argued his Fifth Amendment privilege claim centers
around accusations he engaged in a pattern of Miranda and other
constitutional violations while interrogating criminal suspects. Although
a conspiracy to violate civil rights, like any conspiracy, does not require an
explicit agreement and can be inferred from facts and circumstances, the
record before us fails to show the existence of a conspiratorial agreement

                                       3
                    State v. Hon. Mroz/Saldate/Milke
                           Decision of the Court

that would warrant Saldate’s invocation of the privilege, either on a
blanket or on a more specific basis. “The essence of a conspiracy is the
agreement to engage in concerted unlawful activity. To connect the
defendant to a conspiracy, the prosecution must demonstrate that the
defendant agreed with others to join the conspiracy and participate in the
achievement of the illegal objective.” United States v. Grassi, 616 F.2d 1295,
1301 (5th Cir. 1980) (citations omitted). The record before us contains no
such evidence. Saldate must do more than show the possible lack of a
limitations defense on a possible charge that does not appear to be
supported by the record – he has defined at most a speculative and
academic risk, not a real and appreciable risk.

¶7             Further, a witness may not invoke the Fifth Amendment out
of a fear he will be prosecuted for perjury for what he is about to say.
United States v. Whittington, 780 F.2d 1210, 1218 (5th Cir. 1986). “The shield
against self-incrimination in such a situation is to testify truthfully, not to
refuse to testify on the basis that the witness may be prosecuted for a lie
not yet told.” Id.; see also, Earp v. Cullen, 623 F.3d 1065, 1070 (9th Cir.
2010).

¶8             Upon his appearance being appropriately secured for
testimony and on this record, Saldate may be compelled to testify
truthfully in the upcoming trial. As citizens, each of us has a duty to
testify in criminal proceedings in our courts when called upon to provide
relevant information. See State of New York v. O’Neill, 359 U.S. 1, 11 (1959).

¶9             For the foregoing reasons and based on this record, we grant
special action relief, vacate the superior court’s ruling and hold Saldate
has failed to show a real and appreciable risk of prosecution for invocation
of the Fifth Amendment privilege against self-incrimination.




                                   :MJT




                                      4